Per Curiam.
This case is presented on motion to dismiss writ of error as premature. The trial court, in the decree which we are asked to review, makes determination of several of the issues involved in form and manner as final determination thereof; it dispenses with motion for new trial, and makes provision as to costs, but specifically retains jurisdiction of the case for the purpose of determining other matters presented. Plaintiffs in error, with commendable caution, in view of our Rule 54, R.C.P. Colo., have sought review of the issues already decided without awaiting the final determination of the case.
Piecemeal determination of controversies is burdensome to the court in requiring restudy of the facts and backgrounds involved, is costly to litigants and is pro-motive of delay in final determination of all the issues. Except where there is an express determination by the trial court that there is no just reason for delay and an express direction for the entry of judgment as to the issues decided, any judgment which adjudicates less than all the claims for relief presented, and retains jurisdiqtion for adjudication of others, does not terminate the action as to any of the issues or constitute a final judgment for the purpose of writ of error. It is subject to revision at any time before entry of the judgment which does adjudicate all the issues, for determination of which jurisdiction was retained. Review is premature until all such issues are finally adjudicated.
Writ dismissed.